UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4756



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MERLE LEROY ADAMS, JR., a/k/a Merle Adams,

                                              Defendant - Appellant.



                            No. 06-4218



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MERLE LEROY ADAMS, JR., a/k/a Merle Adams,

                                              Defendant - Appellant.



Appeals from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:04-cr-00115)


Submitted:   February 23, 2007               Decided:   April 4, 2007


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Carol Ann Bauer, Morganton, North Carolina, for Appellant. Richard
Lee Edwards, Assistant United States Attorney, Asheville, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            Merle Leroy Adams, Jr., pled guilty to being a felon in

possession    of    a    weapon      and    was    sentenced     to     180   months    of

imprisonment. On appeal, counsel has filed a brief under Anders v.

California,      386    U.S.   738     (1967),     alleging      that    there    are   no

meritorious claims on appeal but raising the following issue:

whether the district court erred in denying Adams’ motion to

suppress the evidence found on his person following a stop and

frisk by a police officer.           For the reasons that follow, we affirm.

            We     review      the     district      court’s      factual        findings

underlying a motion to suppress for clear error and review its

legal determinations de novo.               Ornelas v. United States, 517 U.S.

690, 699 (1996); United States v. Rusher, 966 F.2d 868, 873 (4th

Cir. 1992).      When a suppression motion has been denied, this court

construes    the       evidence   in       the    light   most    favorable       to    the

government.      United States v. Seidman, 156 F.3d 542, 547 (4th Cir.

1998).   We find that the district court correctly determined that

the officer had reasonable suspicion to conduct a pat-down of

Adams, based on information given to the officer in-person by a man

who had just witnessed Adams “showing” (J.A. 37) a pistol.                              An

officer may conduct a brief investigatory stop and frisk where he

has reasonable, articulable suspicion that criminal activity may be

afoot.   Terry v. Ohio, 392 U.S. 1, 30 (1968); United States v.

Crittendon, 883 F.2d 326, 328 (4th Cir. 1989); see United States v.


                                           - 3 -
Christmas, 222 F.3d 141, 143-44 (4th Cir. 2000) (discussing why

face-to-face encounters are more reliable than anonymous telephone

tips and distinguishing Florida v. J.L., 529 U.S. 266 (2000)).

Accordingly, this claim fails.

          We have examined the entire record in this case in

accordance with the requirements of Anders, and find no meritorious

issues for appeal.   Accordingly, we affirm.   This court requires

that counsel inform her client, in writing, of his right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on the

client. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                 - 4 -